Citation Nr: 1451512	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-21 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected medial meniscal tear of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972, from September 1990 to July 1991, from September 1992 to January 1993, and from March 2003 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  Following the Statement of the Case, additional evidence was associated with the record accompanied by a waiver of initial AOJ consideration of the evidence.  38 C.F.R. § 20.1304 (2013).

The Veteran was previously represented by the Disabled American Veterans.  In July 2014, the Veteran submitted a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and appointed the American Legion as his representative.  The American Legion is properly listed as the Veteran's representative on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran was last provided a VA examination in July 2010 with respect to his service-connected medial meniscal tear of the left knee.  The VA examination report indicated that the Veteran did not have a history of left knee surgery and was not limited in standing or walking.  On examination, the Veteran walked with a normal gait and did not use any assistive devices.  His left knee exhibited flexion to 130 degrees.  During his video conference hearing in June 2013, the Veteran testified that he used a cane to aid in ambulation, was prescribed a knee brace for stability, and could only walk two city blocks.  The private medical treatment records associated with the claims folder in July 2014 show that the Veteran underwent left knee surgery in June 2014.  The operative report reflects that the Veteran underwent arthroscopic left medial and lateral meniscectomies with chondroplasty.  Given the aforementioned hearing testimony and private operative report, the Board finds that the evidence indicates a change in the severity of the Veteran's service-connected disability and a new VA examination is required.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from December 2011 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected medial meniscal tear of the left knee.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  

Report all manifestations and symptoms of the Veteran's left knee to include range-of-motion testing.  The examiner must address functional impairment, if any, during flare-ups or when the knee is used repeatedly.  The examiner must also address whether the Veteran has instability of the left knee, to include consideration of the Veteran's wife's statement that she noticed that the Veteran's knee will give out or buckle.  

The examiner must provide a complete rationale for any opinion expressed.

3.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



